Citation Nr: 1633193	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  04-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), to include alcohol dependence, rated as 30 percent disabling prior to July 9, 2014 and 50 percent disabling thereafter.

2.  Entitlement to service connection for drug usage, to include as secondary to service-connected disease or injury.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection and assigned a 30 percent rating for PTSD with MDD, effective January 7, 2003.  The Veteran disagreed with the rating assigned and, following issuance of a Statement of the Case, perfected an appeal to the Board.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge in his substantive appeal.  In November 2007, however, he submitted correspondence indicating that he wished to withdraw his hearing request.

The Board remanded the appeal in March 2008 for evidentiary development.

In October 2011, the Board found that the issue of entitlement to a TDIU had been raised by the record, and again remanded the appeal for evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a July 2014 rating decision, the RO broadened the Veteran's service-connected psychiatric disorder to include alcohol dependence, and in October 2015 his rating was increased to 50 percent disabling, effective July 9, 2014.  As these decisions represent only partial grants of the benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with MDD, to include alcohol dependence, is productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood; total occupational and social impairment has not been shown.

2.  The Veteran does not have a current drug abuse disorder secondary to his PTSD.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent evaluation, but no higher, for PTSD with MDD, to include alcohol dependence, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to service connection for a current drug abuse disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.14 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in March 2006, and by virtue of information pertaining to disability ratings that was included in the July 2007 Statement of the Case.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim decided herein.  VA has obtained the Veteran's service treatment records and post-service VA mental health treatment notes, as well as his personnel records.  Social Security Administration records pertaining to the Veteran have also been obtained.  Pursuant to the Board's October 2011 remand, a VA examination was provided in July 2014.  The report from this examination indicates that the examiner provided an assessment of the nature and severity of the Veteran's symptoms, including their impact on his employability.  In addition, the AOJ requested and obtained private records identified by the Veteran, in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Lay statements of the Veteran and his spouse have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with respect to the issue herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Increased Rating Claim

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD with MDD to include alcohol dependence.  For the reasons that follow, the Board finds that a rating of 70 percent, but no higher, is warranted by the record for the entire appeal period.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Analysis

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD with MDD, to include alcohol dependence, most nearly approximates impairment warranting a 70 percent rating, for the entire appeal period.

The Veteran submitted an original claim for service connection for PTSD in January 2003.  As noted above, service connection was granted in May 2007, and a 30 percent rating was assigned effective January 7, 2003.  The Veteran subsequently appealed the rating.  In October 2015, the rating was increased to 50 percent disabling effective July 9, 2014.

In March 2002, ten months prior to the filing of his claim for service connection, the Veteran was hospitalized after relapse following two years of sobriety.  Thereafter, he has received regular psychiatric treatment at VA outpatient facilities.

A VA psychiatrist note dated in March 2003 described the Veteran's affect as being mildly depressed and indicated that he continued to have intrusive symptoms of PTSD, including nightmares, difficulty sleeping, and an increased startle response.  A psychological evaluation in November 2003 revealed symptoms of nightmares and flashbacks, as well as difficulty focusing and concentrating.  The Veteran reported that he did not like being around people and often felt anxious and tense.  He further noted that he had had difficulty maintaining employment due to his problems focusing.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.

In December 2003, the Veteran reported difficulty sleeping and nightmares.  At that time, he was receiving regular VA therapy sessions.  The examining nurse noted that his affect was appropriate and animated but also blunt at times despite no obvious stimulation.  A therapy note later that month revealed that the Veteran was experiencing increased symptoms of depression which had been triggered by his inability to work.

In September 2004, the Veteran underwent a mental health assessment.  He stated that his anxiety had been worsening for the last six or seven months, and that he routinely felt nervous.  He reported having difficulty sleeping, and stated that he had nightmares about combat approximately once or twice a month.  He was assigned a GAF of 55-60.  The Veteran was seen again in October 2004, and was noted by the social worker as appearing quite anxious.  He indicated that he was dealing with various stressors on a daily basis and was feeling overwhelmed.

In January 2005, the Veteran reported that he continued to experience anxiety when exposed to crowds and that he was constantly irritable.  In July 2005, he reported feeling overly stressed.  A mental health note dated in August 2005 indicated that he was doing a little bit better.

In March 2007, the Veteran reported being depressed and rated his mood as four out of 10.  He stated that he was uncomfortable leaving his home and that he did not want to be around others.

On VA examination in April 2007, the Veteran reported that he had problems concentrating and that he did not sleep well or eat regularly.  He reported having nightmares a couple nights a week.  He reported mood problems and decreased energy.  He stated that he did not like to leave his house, and reported that he "isolates quite a bit."  The examiner noted that he appeared somewhat irritated.  With respect to family relations, the Veteran stated that he was married to his fourth wife.  He reported that it had been 3 years since he last worked, which he indicated was partly due to physical problems.  The examiner noted that the Veteran had a difficult time trusting others and maintaining relationships.  He did not like being around very many people and preferred to stay home or just be around immediate family members.  He was given a GAF of 50.

In July 2009, the Veteran reported that he had been increasingly depressed.  In November 2009, he contacted VA to report that his depression was continuing to worsen.  He submitted written statements in December 2009 in which he reported losing interest in hobbies and difficulty concentrating.  He stated: "I really don't feel any purpose in life anymore."  He also reported that he continued to have nightmares about Vietnam, was isolated from others, and had difficulty doing simple tasks like paying bills and going to the store, and that his depression seemed to be worsening.

In May 2011, the Veteran reported increasing irritability and depression, and stated that he was having family issues.  In June 2011, he reported that he was feeling more depressed and was struggling with taking care of his grandson.

During the spring of 2012, the Veteran reported that he and his wife were having marital difficulties.  In July 2012, he reported that his nephew had killed himself recently and that his daughter had disowned him.

In a letter dated in May 2014, the Veteran's private physician indicated that he had treated the Veteran for many years, and that his PTSD and depression had been consistent obstacles in his ability to function.  The physician noted that the Veteran is withdrawn from people causing marital problems.

The Veteran underwent a VA examination in July 2014.  He reported that he rarely left his home and had lost his desire to connect with others.  He also stated that he frequently thought about his own mortality.  With respect to occupational history, the Veteran reported that he had not been employed outside the home since 2007.  Although he had taken community college classes 12-13 years earlier, he had been unable to maintain steady employment.  He eventually obtained work as a cabinet maker and home remodeler but had been unable to continue due to both physical and psychiatric problems.  He reported that he worked for himself for a period but had difficulty with that as well.

The Veteran stated that he had started drinking while in high school and continued to do so in the military; however, he indicated that his drinking increased significantly after he returned from Vietnam and coincided with the onset of his PTSD.  The Veteran stated that while he no longer drank in response to his depression, he did withdraw to his bed, cover himself completely with a blanket and become unresponsive others' attempts to communicate with him.

At the time of the examination, the Veteran had maintained his sobriety for 14 years.  The examiner noted that the Veteran's symptoms had been more severe during the years when he was drinking, but nevertheless continued "to have intense impairments in with respect to decreased motivation and mood, recurring moderate depression, moderate to severe PTSD-related anxiety, recurring sleep impairment, flat affect, moderately impaired judgment, ongoing difficulty establishing and maintaining social and work relationships, and ongoing difficulty adapting to stressful circumstances such as one might encounter in a work environment."  There was no evidence of impairment with respect to daily memory functioning, panic attacks, speech, suicidal ideation, neglect of appearance, or delusions or hallucinations.

The examiner diagnosed the Veteran with PTSD, chronic, moderate to severe, and with MDD, recurrent, moderate.  The examiner further noted that the Veteran had continued to suffer from chronic mental health problems, including occupational problems and the inability to maintain gainful employment.  The examiner specifically stated: "The Veteran has greatly reduced reliability and productivity in the work environment.  He is likely to encounter severe difficulties in relating well to coworkers or supervisors in the work environment."

Taken as a whole, the evidence reflects that the Veteran's PTSD with MDD, to include alcohol dependence, has been productive of occupational and social impairment with deficiencies in most areas.  In short, the record demonstrates significant impairment associated with his service-connected psychiatric disorders, particularly in areas such as work, family relations, judgment, and mood.  Although the record indicates that there has been some variation in the severity of the Veteran's symptoms, the Board notes that VA is obligated to evaluate psychiatric disorders "not by reference to isolated periods of activity or remission, but by assessing the effects of the disease or injury over the history of the condition."  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Here, the Veteran was hospitalized in 2002 and has demonstrated consistently significant impairment throughout the appeal period.  His symptomatology more nearly approximates the criteria for a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130.

A 100 percent rating is not warranted, however, as the evidence is against a finding of total occupational and social impairment.  The Veteran appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He has denied persistent delusions or hallucinations.  There is no evidence of homicidal or suicidal ideation, and there is no indication in the record that he is currently a danger to himself or others.  Most recently, the July 2014 VA examination report reflects no impairment with respect to memory, panic attacks, speech, or suicidal ideation.  In addition, the record shows that the Veteran has generally been orientated to time and place.  The Board finds that the Veteran's psychiatric symptoms, considered in isolation from his nonservice-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100 percent rating.  Id.

In sum, the most probative evidence shows that the overall impairment caused by the Veteran's PTSD with MDD, to include alcohol dependence, more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, an increased rating to 70 percent disabling, but no higher, is warranted.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected PTSD with MDD, to include alcohol dependence, is productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood.  The rating assigned for this disability fully contemplates this symptomatology.  Furthermore, the record does not disclose any compounding negative effects which the service-connected disability has on other disabilities.  When considering the entire record, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization due to psychiatric symptoms, and although his disability likely has affected his employability, there is nothing in the record to indicate that it causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, the Board notes that the Veteran's application for a TDIU is currently on appeal.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.

Service Connection for Drug Use Disorder

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2015). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2015). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

 In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are special considerations that apply to claims involving substance abuse. Specifically, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed after October 31, 1990. Since the Veteran's claim was filed after October 31, 1990, this prohibition applies to his claim.

Section 8052 also amended 38 U.S.C.A. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m) (2015), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service. Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001). There can only be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, 237 F.3d at 1381; see also El-Amin v. Shinseki, 26 Vet. App. 136   (2013) (finding that PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).

Analysis 

The Veteran has variously contended that he has both an alcohol abuse disorder and a drug abuse disorder secondary to his PTSD.  VA has already acknowledged that his alcohol abuse disorder is associated with his PTSD and the evaluation assigned for his PTSD takes his symptoms related to alcohol abuse into consideration. 

However, the Board concludes that service connection for a drug use disorder is not warranted.  In this regard, although the Veteran has reported using drugs as a means of coping with his traumatic experiences in Vietnam and has been treated for benzodiazepine and opioid abuse; however, the Veteran had reported that he had not used any non-prescribed drugs since his 2007 VA examination.  While the Veteran used drugs prior to 2007, the July 2014 VA examiner did not associate a drug use disorder secondary to PTSD.  In light of the foregoing, the Board concludes that service connection for a drug use disorder secondary to PTSD is not warranted.  



ORDER

Entitlement to a 70 percent rating for PTSD with MDD, to include alcohol dependence, is granted, for the entire appeal period.

Entitlement to service connection for a drug use disorder is denied.  


REMAND

The Veteran contends that his service-connected psychiatric condition prevents him from securing or following a substantially gainful occupation.  VA medical records likewise include evidence of unemployability.  In October 2011, the Board found that the issue of entitlement to a TDIU had been raised by the record and directed the AOJ to adjudicate the issue in the first instance.  See 38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  To date, the AOJ has not adjudicated the claim.  Accordingly, the Board finds that a remand is necessary so that the AOJ may evaluate and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  After completing the requested actions, the claim for TDIU should be reviewed on the basis of all the evidence and adjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


